DETAILED ACTION

The claims 1, 5-12, and 14-23 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments filed 12-23-2020 have been fully considered but they are not persuasive.
 
A.  Applicant's argument with respect to claims 1, 5-12, and 14-23, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case the applicant seems to suggest that the examiner switched interpretations but this is not the case. The examiner is simply using the reference for all that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

send a report to the supervisory management module.  Betge teaches that segment management module will a) identify an alternative routing for the data flow within that network segment; and b) if an alternative routing for the data flow cannot be found within that network segment, send a report to the supervisory management module, the supervisory management module being configured to, in use, increase the threshold value for the network segment that generated the report; and decrease the threshold value for one or more other network segments that carry the flow of data, (i.e., section 0070-0074 teaches re-routing data flow, here clearly a transmission or report is being made to a management module or certain network components; section 0073 teaches modifying size of a tunnel or increase in threshold; section 0073 teaches modifying size of a tunnel or decrease in threshold; for further clarification section 0077 teaches that planning service or manager is alerted).  Thus Fujii in view of Betge and further in view of Steinberg still meet the scope of the limitations as currently claimed.


Allowable Subject Matter

Claims 5-10, and 14-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujii et al. (US 20040103210 A1) in view of Betge-Brezetz et al. (US 20040098457 A1) and further in view of Steinberg et al. (US 20040136324 A1). 

With respect to claim 1, Fujii teaches a plurality of network segments, each of the plurality of network segments comprising a segment management module, one or more routers and a plurality of communications links, the communications links connecting each router to one or more other routers; and a supervisory management module, such that a flow of data between a first endpoint and a second endpoint will pass through a set of the plurality of network segments to provide end-to-end route, (i.e., section 0041-0042 teaches network segments with network management modules, one or more routers, links between each router and supervisory management).  Fujii discloses the claimed subject matter as discussed above except each segment management module predicts the performance of the or each router in its respective segment that carries a data flow based on operational data reported by the or each router; if the predicted performance exceeds a threshold value; that segment management module is configured to: a) identify an alternative routing for the data flow within that network segment; and b) if an alternative routing for the data flow cannot be found within that network segment, send a report to the supervisory management module, the supervisory management module being configured to, in use, increase the threshold value for the network segment that generated the report; and decrease the threshold value for one or more other network segments that carry the flow of data; permit the segment management module that sent the report to continue to provide a portion of the end-to-end route.  However, Betge teaches each segment management module predicts the performance of the or each router in its respective segment that carries a data flow based on operational data reported by the or each router , (i.e., section 0049 and  0064 teaches prediction algorithm based on data reported by each router). Betge teaches permit the segment management module that sent the report to continue to provide a portion of the end-to-end route, (i.e., section 0049 and  0064 teaches prediction algorithm based on data reported by each router).   Betge teaches  if the predicted performance exceeds a threshold value, (i.e., section 0067 teaches determination of exceeded condition).  Betge teaches that segment management module will a) identify an alternative routing for the data flow within that network segment; and b) if an alternative routing for the data flow cannot be found within that network segment, send a report to the supervisory management module, the supervisory management module being configured to, in use, increase the threshold value for the network segment that generated the report; and decrease the threshold value for one or more other network segments that carry the flow of data, (i.e., section 0070-0074 teaches re-routing data flow; section 0073 teaches modifying size of a tunnel or increase in threshold; section 0073 teaches modifying size of a tunnel or decrease in threshold) in order to determine the trend of a set of data (abstract). Therefore, based on Fujii in view of Betge, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Betge to the system of Fujii in order to determine the trend of a set of data. Fujii and Betge discloses wherein the communication network is a segmented network in which the plurality of network segments are arranged; to meet an end-to-end quality of service (QoS) threshold; apportion the end-to-end QoS threshold between the segments providing the end-to-end route; so that the end-to-end QoS threshold remains unchanged.  However, Steinberg teaches wherein the communication network is a segmented network in which the plurality of network segments are arranged, (i.e., section 0013 teaches segmented network). Steinberg teaches to meet an end-to-end quality of service (QoS) threshold, (i.e., section 0033 teaches QOS end-to-end).  Steinberg teaches apportion the end-to-end QoS threshold between the segments providing the end-to-end route, (i.e., section 0033 teaches QoS between legs or hops).  Steinberg teaches so that the end-to-end QoS threshold remains unchanged, (i.e., section 0033 teaches QOS end-to-end ) in order to provides for path optimization for routing of a communication session in a network having a plurality of core networks coupled to a plurality of access networks (abstract). Therefore, based on Fujii in view of Betge and further in view of Steinberg, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Steinberg to the system of Fujii and Betge in order to provides for path optimization for routing of a communication session in a network having a plurality of core networks coupled to a 
With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claims 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujii et al. (US 20040103210 A1) in view of Betge-Brezetz et al. (US 20040098457 A1) in view of Steinberg et al. (US 20040136324 A1 and further in view of Childress et al. (US 20050256946 A1).
With respect to claim 8, Fujii, Betge and Steinberg disclose the claimed subject matter as discussed above except the supervisory management module is configured to send an instruction to the segment management module that generated the report to ignore that the predicted performance will exceed the threshold value.  However, Chidress teaches the supervisory management module is configured to send an instruction to the segment management module that generated the report to ignore that the predicted performance will exceed the threshold value, (i.e., section 0031 teaches determining which SLA to breach or ignore the exceeded value ) in order to allocate .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL MESA
Examiner
Art Unit 2447


/J.M/Examiner, Art Unit 2447                     

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447